PER CURIAM.
Defendant appeals from the denial of his motion for postconviction relief. We affirm on the authority of Scott v. State, 813 So.2d 1025 (Fla. 3d DCA 2002) (holding that defendant not entitled to relief “where he has been given affirmative misadviee regarding the possible sentencing-enhancing consequences of a plea in the event that the defendant commits a new crime in the future”). See also McPhee v. State, 823 So.2d 160 (Fla. 3d DCA 2002); Wallace v. State, 833 So.2d 796 (Fla. 3d DCA 2002).
As we did in Wallace and McPhee, we certify conflict with Smith v. State, 784 So.2d 460 (Fla. 4th DCA 2000).
AFFIRMED.